COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

               ORDER ON MOTIONS FOR REHEARING AND RECONSIDERATION EN BANC

Appellate case name:      Hector Sanchez v. The State of Texas

Appellate case number:    01-12-00567-CR

Trial court case number: 10-DCR-54852

Trial court:              434th District Court of Fort Bend County

Date motions filed:       January 27, 2014

Party filing motions:     Hector Sanchez

      It is ordered that appellant’s motion for rehearing and motion for en banc reconsideration
are DENIED.


Judge’s signature: /s/ Michael Massengale
                        Acting Individually    Acting for the Court

Panel consists of: Chief Justice Radack, and Justices Jennings, Keyes, Higley, Bland, Sharp,
Massengale, Brown, and Huddle


Date: February 25, 2014